—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 5, 1995, convicting him of robbery in the first degree (four counts), robbery in the second degree (four counts), criminal possession of stolen property in the fourth degree, and unauthorized use of a motor vehicle, upon a jury verdict, and imposing sentence on all counts except unauthorized use of a motor vehicle. The appeal brings up for review the denial, after a hearing (McKay, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for the purpose of imposing sentence of the defendant’s conviction for unauthorized use of a motor vehicle.
Based on his observations of the manner in which a car was being driven, the arresting officer had an objective, credible reason for requesting information from the defendant and his companions after they had parked and exited the vehicle. When they denied any association with the vehicle, the officer had a reasonable suspicion that they were engaged in criminal activity and therefore he was justified in briefly detaining them while he ran a license plate check (see, People v Mitchell, 223 AD2d 729).
Contrary to the defendant’s contention, the hearing court did not err in denying that branch of his omnibus motion which was to suppress identification testimony. The voice identification procedure was not unduly suggestive (see, People v McRae, 195 AD2d 180). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.